Appeal from a judgment of the Wayne County Court (Dennis M. Kehoe, J.), rendered October 31, 2006. The judgment convicted defendant, upon his plea of guilty, of attempted burglary in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of attempted burglary in the second degree (Penal Law §§ 110.00, 140.25 [2]), defendant contends that County Court abused its discretion in denying his application for youthful offender status. That contention is not encompassed by defendant’s waiver of the right to appeal because “the issue concerning the denial of youthful offender status was specifically excluded from such waiver” (People v Driggs, 24 AD3d 888, 889 n [2005]). We conclude, however, that defendant’s contention lacks merit. The court adequately set forth on the record its reasons for denying defendant’s application for youthful offender status (see People v Smith, 21 AD3d 1342 [2005]; People v DePugh, 16 AD3d 1083, 1084 [2005]). Present—Smith, J.P., Lunn, Fahey, Pine and Gorski, JJ.